      Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 1 of 10 PageID #:186




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

    CAITLIN DOHENY, as personal
    representative and administrator of the
    Estate of Thomas Doheny,

                 Plaintiff,                       Case No. 3:20-cv-50138

           v.                                     Honorable Iain D. Johnston

    BILL PRIM, Sheriff of McHenry
    County, Illinois, and UNKNOWN
    CORRECTIONAL OFFICERS 1-12

                 Defendants.


                      MEMORANDUM OPINION AND ORDER

          On November 17, 2017, Thomas Doheny took his own life. He and his former

spouse were going through a “tenacious and bitter divorce.” 1 Dkt. 25, ¶ 7. As a

result, his former spouse asserted that he owed her more than $100,000 in child

support and maintenance. Id. ¶ 8. But he failed to pay. He had lost his job at a

family-owned business that paid him well over $300,000 per year. Id. ¶¶ 9–10.

         At the time of his death, Doheny was detained in the McHenry County Jail

for civil contempt due to his failure to pay child support and maintenance—though

the complaint does not allege how long he was in custody. Id. ¶ 11. He fell into a

depression and complained of physical pain—for which he was given aspirin. 2 Id. ¶



1The allegations are taken from the third-amended complaint. Dkt. 25.
2The complaint does not make clear whether Doheny was offered or received any mental
health services while in custody, though it does allege that he was not provided an
evaluation from a psychiatrist. Dkt. 25, ¶ 20.
                                              1
   Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 2 of 10 PageID #:187




19. Caitlin Doheny, the personal representative and administrator of Doheny’s

estate (“the Estate”), contends Doheny should have been evaluated by a psychiatrist

because of the alleged decline in his mental state. Id. ¶ 20. Doheny also made

telephone calls to individuals outside of the prison in which he purportedly gave

away some of his personal property. The Estate asserts that the jail should have

monitored these calls and his movements in the jail and, therefore, should have

known that Doheny was at risk of suicide—presumably because people who are

depressed often give away their belongings before attempting suicide. Id. ¶¶ 21–22.

      On the day of his death, Doheny was seen removing a garbage bag from a

trash can in the day room. Id. ¶ 23. (By whom? We’re not told.) He then used that

bag in his suicide, which took place around 8 PM that night. Id. Medicine call—

when inmates and detainees receive their prescribed medication—was around the

same time. Id. ¶ 25. More than ten minutes of medicine call went by before

Doheny’s absence was noticed. Id. ¶ 26. At that time, a correctional officer told

another inmate to go get Doheny and bring him to the medicine distribution point.

Id. ¶ 27. On arrival at Doheny’s cell, the inmate yelled for help. Id. ¶¶ 29–30. A

female nurse immediately responded. But due to Doheny’s size, she could not

remove him from the bunk to attempt chest compressions. Id. ¶ 31. Because of the

situation, the correctional officers instituted a lockdown procedure to secure all

inmates and then contacted the Woodstock Fire Department to request an EMS

response. Id. ¶¶ 32–33.




                                           2
    Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 3 of 10 PageID #:188




       The Estate alleges that Doheny was “for all intents and purposes dead”

before the EMS response, but that response personnel indicated that he had “some

heart rhythms.” Id. ¶ 34. The Estate argues that the jail’s response was inadequate

due to overcrowding and understaffing and that, as a result, Doheny was later

pronounced dead at the hospital. Id. ¶ 36.

       Caitlin Doheny, as personal representative and administrator of the Estate of

Thomas Doheny, filed this lawsuit under 42 U.S.C. § 1983 claiming a violation of

the Due Process Clause of the Fourteenth Amendment. She seemingly sues Bill

Prim in his official capacity as the Sheriff and policymaker of the McHenry County

Jail (“the Sheriff”). Hill v. Shelander, 924 F.2d 1370, 1373 (7th Cir. 1991). The

Estate also sued twelve unnamed correctional officers. 3 (Why a dozen? Again, we’re

not told.) The Sheriff then filed the present motion to dismiss. Dkt. 28.

       A. Analysis

       To defeat a motion to dismiss, the plaintiff must have alleged facts sufficient

to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). This means that a plaintiff’s well-pleaded factual

allegations must allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 566 U.S. 622, 678

(2009). The Court accepts as true all of the plaintiff’s well-pleaded allegations and

views them in the light most favorable to the plaintiff. Landmark Am. Ins. Co. v.


3Plaintiff originally named McHenry County as a defendant, dkts. 1, 19, but the operative
complaint does not include the County and, in response, Plaintiff notes that the County is
no longer a defendant. Dkt. 31, at 2 (“Plaintiff has not named McHenry County, a body
politic, as a party Defendant in its Third Amended Complaint.”).
                                             3
   Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 4 of 10 PageID #:189




Deerfield Constr., Inc., 933 F.3d 806, 809 (7th Cir. 2019). The burden of persuasion

on a motion to dismiss rests with the defendant. Reyes v. City of Chicago, 585 F.

Supp. 2d 1010, 1017 (N.D. Ill. 2008) (“On a motion to dismiss, defendants have the

burden of demonstrating the legal insufficiency of the complaint – not the plaintiffs

or the court.”). “Factual allegations must be enough to raise a right to relief above

the speculative level on the assumption that all of the complaint's allegations are

true.” Twombly, 550 U.S. at 545.

      The Sheriff argues that the complaint contains bare allegations and

conclusions and is, therefore, speculative. Dkt. 29, at 3. The Sheriff further argues

that he is entitled to qualified immunity, and that the Estate has not stated a

Monell claim. Id. at 6, 9.

      Because the Sheriff is correct that the Estate has not effectively pleaded a

constitutional claim under § 1983, the Court does not consider the Sheriff’s

argument regarding qualified immunity. Similarly, because a constitutional injury

is a core element of any Monell claim, the Estate’s failure to adequately plead a

constitutional injury renders his Monell claim ineffective. J.K.J. v. Polk County, 960

F.3d 367, 377 (7th Cir. 2020) (en banc) (“A primary guardrail is the threshold

requirement of a plaintiff showing that a municipal policy or custom caused the

constitutional injury.”); Payne for Hicks v. Churchich, 161 F.3d 1030, 1039 (7th Cir.

1998) (“[P]laintiffs must allege facts sufficient to show that the defendants deprived

them of a right or an interest secured by the Constitution or laws of the United

States and that the defendants were acting under color of state law.”).



                                           4
   Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 5 of 10 PageID #:190




      To begin with, the Court recognizes that the complaint does not make clear

what the Estate’s claim is. On the one hand, the complaint looks like a Fourteenth

Amendment failure to protect from self-harm claim, and it at least references that

amendment. Dkt. 25, ¶ 42. On the other hand, the Estate’s response to the instant

motion argues under the Eighth Amendment. Dkt. 31, at 5–6. In an effort to be

thorough, the Court will address both possible claims.

             1. Fourteenth Amendment – Failure to Protect

      The Estate’s claim under § 1983 could be construed as a claim for failure to

protect from self-harm in violation of the Due Process Clause of the Fourteenth

Amendment. “The obligation to intervene covers self-destructive behavior up to and

including suicide.” Miranda v. Cnty. of Lake, 900 F.3d 335, 349 (7th Cir. 2018). Five

elements exist for a failure to protect from self-harm claim:

   1. A strong likelihood existed that the decedent would seriously harm himself in

      the near future, but a mere possibility is not enough;

   2. The defendant was aware of this strong likelihood, or strongly suspected it

      but refused to confirm it, which can be inferred if the risk was obvious;

   3. The defendant consciously failed to take reasonable measures to prevent the

      serious self-harm, taking into account, among other things, whether the

      defendant had legitimate reasons related to safety or security for failing to

      take additional action;

   4. The decedent would have survived if the defendant had not disregarded the

      risk; and,



                                          5
   Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 6 of 10 PageID #:191




   5. The defendant acted under color of law.

Seventh Circuit Pattern Jury Instructions 7.19 (rev. 2017). No doubt, a plaintiff

need not plead facts to support each element, but she must plead enough facts to

elevate her claim from speculative to plausible. Understanding the elements of the

claim aids in that determination.

      In light of these elements, the Estate’s complaint does not plausibly allege a

failure to protect. The only element that would not be in serious question is the last.

No one disputes that the defendants acted under color of law; one is the Sheriff and

the other unnamed defendants were correctional officers. Other than that, none of

the allegations, taken as true, come close to satisfying any other element. Again, the

Court does not mean to imply that a complaint’s allegations must satisfy every

element. Stumm v. Wilkie, 796 F. App’x 292, 295 (7th Cir. 2021); Bennett v.

Schmidt, 153 F.3d 516, 518 (7th Cir. 1998) (“Complaints need not plead law or

match facts to every element of a legal theory.”). But the allegations must do

enough work to show that the belief in defendant’s liability is based on something

other than speculation, so that the claim is plausible.

      First, the Estate has not alleged anything to show a strong likelihood that

Thomas Doheny was going to hurt himself. Many people experience depression, and

many people give away items of personal property. This is especially reasonable

when the person in question was going through a contentious divorce, had recently

transitioned from a $300,000 annual salary to being unemployed and unable to pay

child support, and ended up in jail because of it. Depression under these



                                           6
   Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 7 of 10 PageID #:192




circumstances is not surprising but being depressed does not mean a person is going

to commit suicide.

      And even if that were enough, nothing in the complaint alleges that the

Sheriff was aware of these alleged facts. The Estate asserts that the jail monitors

inmates’ telephone calls, and so the Sheriff should have known that Doheny was

giving away his personal property. But the Estate does not allege what property

was given away or to whom, so that this Court could understand how alarming such

an act would be. And regardless, the Court will not Constitutionally mandate, nor

expect, upon pain of monetary damages, a local jail to surveil and report all phone

calls from every inmate and detainee.

      These allegations are not enough to plausibly allege that the Sheriff had any

knowledge of a strong likelihood of self-harm, or that he willfully ignored such a

likelihood.

      Additionally, nothing in the complaint, taken as true, could plausibly show

that the Sheriff failed to take reasonable measures to protect Doheny from self-

harm. The Estate alleges that correctional officers sent another inmate to check on

Doheny after he was late to medicine call by only ten minutes. Under the factual

allegations—to the extent there are any—of this case, ten minutes is reasonable.

The Estate further alleges that when the inmate realized what had happened, the

inmate yelled for help, and a nurse responded immediately. The Estate alleges that

the nurse was unable to remove Doheny from his bunk to perform chest

compressions. On this note, the Estate takes issue with the response being by a



                                          7
    Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 8 of 10 PageID #:193




nurse and not a correctional officer. But the speculation that a correctional officer

would have made any difference is not good enough. (As an aside, wouldn’t a nurse,

rather than a correctional officer, be the appropriate person to respond to a medical

emergency?) 4 The Court is left to speculate whether the correctional officer would

have been able to remove Doheny from his bunk and whether the correctional

officer and nurse would have then been able to revive Doheny. Without more, this

deficiency in the Estate’s allegations renders implausible the causal requirement of

all § 1983 claims (and specifically element four here).

       Because these bare allegations and conclusions require the Court to

speculate, the Estate’s claim is not plausible without more.

              2. Eighth Amendment – Deliberate Indifference

       In response to the motion to dismiss, the Estate invokes the Eighth

Amendment. Dkt. 31, at 5. This is error. An Eighth Amendment violation exists

where prison staff is deliberately indifferent to a serious medical need. Perry v.

Sims, No. 19-1497, 2021 U.S. App. LEXIS 6165, at *8 (7th Cir. Mar. 3, 2021). But

the Eighth Amendment prohibits cruel or unusual punishment. That applies to

prisoners serving a sentence for a criminal conviction. It does not apply to

individuals incarcerated for civil contempt. Ingraham v. Wright, 430 U.S. 651, 668

(1977) (citing Uphaus v. Wyman, 360 U.S. 72, 81 (1959)). Because Thomas Doheny




4To the extent the complaint notes the allegedly diminutive size of the nurse is relevant,
the Court knows of no constitutional provision requiring a correctional facility to hire Cross
Fit fanatics as nurses and requiring government entities to engage in this type of hiring
practice would cause other legal problems.
                                              8
   Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 9 of 10 PageID #:194




was incarcerated for civil contempt, the Estate’s Eighth Amendment claim is

dismissed with prejudice.

             3. Overcrowding and Understaffing

      The Estate also points to the jail’s policy of housing detainees for

Immigration and Customs Enforcement (ICE). The Estate fails to explain how these

allegations support their claim, or what claim they go to. This argument does not

clearly fit into any element of the failure to protect claim, and as explained above,

the Eighth Amendment claim is inapplicable to civil contempt detainees. If the

Estate means for those allegations to pertain to its Monell claim, then they cannot

be relevant in absence of a constitutional injury—an injury that has not been

plausibly alleged.

      But regardless, all § 1983 claims require a showing of causation. Kelly v.

Municipal Courts, 97 F.3d 902, 909 (7th Cir. 1996). The Estate’s allegation that the

jail houses ICE detainees resulting in understaffing and then Thomas Doheny’s

suicide is purely speculative. The Estate has failed to include sufficient allegations

that this policy has plausibly caused any injury. The allegation, therefore, fails to

state any claim. Without a constitutional violation by a state actor, there can be no

Monell claim. Los Angeles v. Heller, 475 U.S. 796, 796-99 (1986).

      B. Conclusion

      For the reasons above, the Sheriff’s motion to dismiss [28] is granted. The

Estate’s claims are dismissed without prejudice. But any claim arising under the

Eighth Amendment is dismissed with prejudice. The Estate must file its amended



                                           9
  Case: 3:20-cv-50138 Document #: 38 Filed: 04/06/21 Page 10 of 10 PageID #:195




complaint—pursuant to the requirements of Federal Rule of Civil Procedure 11—by

May 10, 2021. If the Estate fails to file an amended complaint by that date, the

dismissal will be with prejudice.



Date: April 6, 2021

                                                       ___________________________
                                                        Honorable Iain D. Johnston
                                                       United States District Judge
                                                         Northern District of Illinois
                                                                  Western Division




                                         10
